TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-04-00241-CV



                                Ethel Nelle Wagner, Appellant

                                                v.

                                   Ginger Crabtree, Appellee



           FROM COUNTY COURT AT LAW NO. 2 OF TRAVIS COUNTY
         NO. 274210, HONORABLE ORLINDA NARANJO, JUDGE PRESIDING


                            MEMORANDUM OPINION

               Appellant Ethel Nelle Wagner appeals from the trial court’s rendition of a default

judgment against her. In two issues on appeal she contends that the default judgment was improperly

rendered before the answer date and that insufficient evidence supports the default judgment.

Appellee Ginger Crabtree agrees in her brief that the default judgment was rendered before the

answer date and should be set aside.

               Accordingly, we reverse the trial court’s judgment and remand for further

proceedings. Tex. R. App. P. 43.2(d).




                                             W. Kenneth Law, Chief Justice

Before Chief Justice Law, Justices Patterson and Puryear

Reversed and Remanded

Filed: September 23, 2004